Title: From George Washington to James Robertson, 30 September 1780
From: Washington, George
To: Robertson, James


                        
                            Sir
                            Tappan Spt 30th 1780
                        
                        I have just received Your Letter of the 29th. Any delay which may attend your flags has proceeded from
                            accident and the peculiar circumstances of the occasion, not from intentional neglect or violation. The letter, that
                            admitted of an answer, has received One as early as it could be given with propriety, transmitted by a Flag this morning—
                            As to messages, I am uninformed of any that have been sent. 
                        The necessaries for Major André will be delivered to him agreeable to your request. I am, Sir Your Most Obdt
                            & humble Servant
                        
                            Go: Washington
                        
                    